Citation Nr: 0521551	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
chondromalacia patella. 
 
2.  Entitlement to service connection for muscle atrophy of 
the right thigh. 
 
3.  Entitlement to service connection for bilateral foot 
disability. 
 
4.  Entitlement to service connection for hypothyroidism. 
 
5.  Entitlement to service connection for pseudofolliculitis. 
 
6.  Entitlement to service connection for hypertension. 
 
7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 until 
August 1974.  His DD-form 214 reflects no foreign or sea 
service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 and 
September 2003 rating decisions of the Little Rock, Arkansas 
Regional Office (RO) that denied service connection for 
bilateral chondromalacia patella, muscle atrophy of the right 
thigh, bilateral foot disability, hypothyroidism, 
pseudofolliculitis, hypertension and diabetes mellitus.  

In his substantive appeal, the veteran appeared to raise the 
issue of entitlement to service connection for a lumbar spine 
disability.  This issue has not been adjudicated by the RO.  
It is referred to the RO for initial adjudication.

The veteran was afforded a hearing in May 2005 before the 
undersigned Veteran's Law Judge sitting at the RO.  The 
transcript is of record.  At the hearing the veteran raised 
the issue of entitlement to service connection for a shoulder 
disability.  This issue has also not been adjudicated by the 
RO, and is referred tot hat agency for such adjudication

The issues of service connection for bilateral chondromalacia 
patella, muscle atrophy of the right thigh, bilateral foot 
disability, hypothyroidism, and pseudofolliculitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
in the contiguous waters and is not presumed to have been 
exposed to Agent Orange.

2.  Diabetes mellitus was first diagnosed many years after 
discharge from active duty.

3.  Current hypertension has not been shown.


CONCLUSIONS OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004)

Hypertension was not incurred in or aggravated by active 
service and is not related to a service connected disease or 
disability.  §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310  (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for diabetes 
mellitus has been accomplished.  As evidenced by the June 
2003 statement of the case, the veteran and representative 
have been notified of the law and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.  This discussion served to inform them of the evidence 
needed to substantiate the claims.

At the Board hearing he was informed of the need for 
competent evidence linking the claimed disabilities to 
service, and was given 60 days to obtain such evidence.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In letters to the veteran dated in April and May 2002, and 
July 2004, the RO informed the veteran of what the evidence 
had to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  The July 2004 letter 
told the veteran that if he had any evidence in his 
possession that pertained to the claim, he should send it to 
the RO.  This discussion served to inform him to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim by 
requesting VA outpatient clinical records that he identified.  
See 38 U.S.C.A. § 5103A(d).  He was also afforded a personal 
hearing in May 2005 to present testimony regarding the claim.  
The veteran has written that he has only received treatment 
at the VA.  He has not provided any additional information 
himself.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim for diabetes.  See 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The claim is ready 
to be considered on the merits.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus or hypertension becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


Factual Background

On the examination for service entrance in November 1972, the 
veteran's blood pressure was 112/82.  The service medical 
records show no treatment for, or findings of, diabetes or 
hypertension.  The service medical records report no blood 
pressure readings.  It was noted in August 1974 that the 
veteran did not report for a discharge physical examination.  
Physical evaluation and medical board reports dated in June 
1974 contain no findings of diabetes or hypertension.

The veteran was admitted to a VA hospital between October and 
November 1974 for a complaint not pertinent to this appeal.  
He underwent a battery of diagnostic tests, but was not noted 
to have an abnormal sugar level.  Urinalysis was reported to 
be normal.  His blood pressure was 100/68.

The veteran was afforded a VA examination in January 1975 for 
complaints not pertinent to this appeal.  It was recorded 
that there was no significant abnormality of the endocrine 
system.  His blood pressure was 110/70.

The veteran filed a claim for service connection for 
disorders that included diabetes in April 2002.  

VA outpatient clinical records dated between January 2001 and 
May 2002 show that the veteran was seen in September 2001 
with complaints of weight loss within the last two month, 
polyuria day and night, blurred vision and feeling weak with 
loss of energy.  It was noted that diabetes mellitus needed 
to be ruled out.  It was subsequently recorded that 
laboratory results showed a blood sugar level or over 600 and 
ketones of 1+.  It was reported that the veteran was not a 
known diabetic but had a strong family history of such.  
Insulin was prescribed.  The clinician noted that this was a 
new onset of diabetes.  

The veteran was admitted for observation and treatment 
whereupon it was reported that he was a newly diagnosed 
diabetic.  Subsequent VA outpatient records reflect 
continuing follow-up and monitoring for diabetes care and 
management.  The VA treatment records contain no findings 
referable to hypertension.  In May 2002, the veteran's blood 
pressure was 147/82.

The veteran testified at the May 2005 hearing that he 
believed that he might have come into contact with chemicals, 
including Agent Orange, while handling equipment in service, 
and that this led to diabetes.  He asserted that he had 
hypertension secondary to diabetes.

Legal Analysis

Diabetes

The veteran is not shown to have to have served in Vietnam or 
the contiguous waters and exposure to Agent Orange is not 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  

While he now claims that proximity to and handling of certain 
chemicals, including Agent Orange, may have precipitated 
diabetes, the only evidence in this regard consists of the 
appellant's own unsupported testimony.  His testimony makes 
clear that he only suspected that he may have handled 
equipment contaminated by Agent Orange.  The veteran has 
advanced no basis for this suspicion, and there is no other 
evidence that he was exposed to Agent Orange.

There is also no evidence linking the current diabetes 
mellitus to any event in service.   A showing of such a nexus 
requires competent medical evidence.  The veteran, as a 
layperson, is not qualified to offer a medical opinion or 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board thus finds that his statements in 
this regard are not entitled to probative weight in 
adjudicating the claim.  Accordingly, because the veteran's 
service did not include service or visitation in the Republic 
of Vietnam or the waters offshore Vietnam, he does not meet 
the regulatory provisions for presumptive exposure to a 
herbicide agent to establish service connection for diabetes 
mellitus.  See § 3.309(a) (2004).

The evidence reflects that the veteran's diabetes mellitus 
was first clinically shown in September 2001.  VA outpatient 
records at that time clearly document that his was a new 
diagnosis for which medication for such was first prescribed.  
There is no indication in prior clinic notes that diabetes 
was in his medical history.  Under the circumstances, the 
Board finds that diabetes mellitus may not directly or 
presumptively be attributed to service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004)

Hypertension

The United States Court of Veterans Appeals (Court) has held 
that in determining whether hypertension exists as a current 
disability, reference is made to criteria contained in VA 
Schedule for Rating Disabilities.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Schedule for Rating Disabilities defines hypertension as 
meaning that systolic blood pressure is predominantly 160 or 
more, or diastolic readings are predominantly 90 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2004).  

The veteran has not bee shown to have any blood pressure 
readings at the levels defined in the Schedule for Rating 
Disabilities.  No medical professional has reported that the 
veteran has hypertension.  The veteran asserts that he has 
hypertension, but as a layperson, is not competent to express 
an opinion regarding medical diagnosis.  Espiritu v. 
Derwinski.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

The veteran testified upon personal hearing in May 2005 that 
he has hypothyroidism that was first diagnosed in 1997.  He 
has reported that all of his treatment was provided by VA.  
VA outpatient clinic notes indicate that Grave's disease or 
hyperthyroidism was treated in 1997.  The VA treatment 
records indicate that hypothyroidism was found in December 
1999.  It thus appears that there are VA outpatient records 
that predate the January 2001 through May 2002 clinic notes 
of record.  VA has an obligation to obtain these records, and 
associate them with the claims folder.  Bell v. Derwinski, 2 
Vet. App. 611 (1992)

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The service medical records reflect that the veteran was 
treated for pseudofolliculitis.  The veteran testified that 
he has continued to have occasional problems with bumps on 
his face when not shaving.  An examination is needed to 
determine whether he has current folliculitis related to 
service.

The veteran was discharged from service on the basis of 
bilateral knee disability diagnosed as chondromalacia 
patellae secondary to old contusion, and right thigh 
quadriceps atrophy that were determined to have existed prior 
to service.  

The service medical records report that the veteran had 
injured his knees in a football accident in high school and 
been hospitalized.  The records of this hospitalization are 
not of record.  VA has an obligation to seek them.  
38 U.S.C.A. § 5103A(b).  The service medical records document 
an injury to the right knee playing basketball in October 
1973.  On post service VA examination in January 1975, the 
appellant was not found to have significant knee disability.  
The veteran asserts that bilateral knee disability and a 
right thigh disorder were permanently worsened by service.  A 
VA orthopedic examination is needed to determine whether the 
veteran has a current knee disability that was incurred or 
aggravated in service.  

The service medical records also contain a finding of right 
thigh atrophy, which was deemed to be secondary to the pre-
existing knee injury, to have pre-existed service and not 
been aggravated in service.  The veteran has testified to a 
continuity of symptomatology.  An examination is also needed 
to determine whether there is a current right thigh atrophy 
that was incurred or aggravated in service.

Upon examination in November 1972 for service entry, the 
veteran was observed to have first-degree pes planus.  He 
asserted upon personal hearing on appeal that the rigors of 
service, including having to wear heavy boots, made his 
symptoms worse than before service.  An examination and 
opinion is needed as to whether or not pre-existing pes 
planus was aggravated by service 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA records of treatment 
for thyroid disease since 1997.

2.  Take the necessary steps to obtain 
records of the veteran's hospitalization 
for knee injuries in high school.

2.  The veteran should be afforded an 
orthopedic examination of the knees, 
right thigh and feet.  The examiner must 
be provided with the claims folder and a 
copy of this remand, and should indicate 
whether the claims folder was reviewed.

The examiner should provide an opinion 
as to whether it is clear and 
unmistakable (obvious and manifest) that 
bilateral chondromalacia patella or 
right thigh muscle atrophy both pre-
existed service, and was not aggravated 
(permanently made worse) in service.

If it is not clear and unmistakable that 
bilateral chondromalacia patella or 
right thigh muscle atrophy both pre-
existed service, and were not aggravated 
in service; does the veteran have 
current bilateral chondromalacia or 
right thigh atrophy that is related to 
the disabilities noted in service.

With regard to first-degree pes planus, 
the examiner should provide an opinion 
as to whether this condition was 
permanently worsened during service.  

The examination report should set forth 
rationale for the opinions.

3.  The veteran should be afforded a VA 
dermatology examination of the face to 
determine if he currently has 
pseudofolliculitis.  The claims folder 
must be made available to the physician 
prior to the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current folliculitis, and if 
so, whether it is at least as likely as 
not (50 percent probability or more) 
that the current folliculitis began in 
active military service.  The 
examination report should set forth 
rationale for the opinions.

4.  After ensuring that the development 
is complete, and that the examination 
reports contain all requested opinions, 
readjudicate the claims on appeal.  If 
any benefit sought on appeal continues 
to be denied, issue a supplemental 
statement of the case.  Then return the 
record to the Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


